Citation Nr: 0940617	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
polymyositis.

2.  Entitlement to service connection for polymyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1963 
to October 1967.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in June 2009.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.

The Board notes that it construes the claim currently on 
appeal to be a claim to reopen a previously denied claim.  In 
this case, the Veteran submitted additional evidence in June 
2007, within one year of the August 2006 rating decision 
denying service connection for polymyositis.  However, he 
failed to file a notice of disagreement by August 2007, 
within one year of receipt of notice of the August 2006 
rating decision.  In this regard, the filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating an appeal from 
that determination.  38 C.F.R. § 20.304 (2009).  Thus, 
because the Veteran failed to perfect an appeal of the August 
2006 rating decision in a timely manner, that decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  





FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for polymyositis in an August 2006 rating decision.  It 
notified the Veteran of the denial, but he did not initiate 
an appeal.

2.  The additional evidence received since the August 2006 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is medical evidence of a current diagnosis of 
polymyositis.

4.  There is no probative evidence of a link between the 
Veteran's current polymyositis and his military service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
August 2006 rating decision to reopen the claim for service 
connection for polymyositis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Polymyositis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in October 2007 
and January 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, the 
January 2008 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, the October 2007 and January 2008 VCAA letters 
from the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice 
in this case, such that there is no error in content. 

The RO also correctly issued the October 2007 and January 
2008 VCAA notice letters prior to the February 2008 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, and private treatment records as 
identified and authorized by the Veteran.  Further, the 
Veteran and his representative have submitted statements in 
connection with his claim.  The Veteran also has been 
afforded an opportunity to provide testimony regarding his 
claim.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been obtained, and 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO initially denied service connection for polymyositis 
in an August 2006 rating decision.  The RO notified the 
Veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

In June 2007, the Veteran, through his representative, 
submitted additional evidence regarding his polymyositis, 
thus reopening his previously denied claim for service 
connection for polymyositis.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for polymyositis in the 
aforementioned August 2006 rating decision because evidence 
at the time did not show a current diagnosis of polymyositis 
or that any polymyositis was related to service.  

Evidence of record at the time of the August 2006 rating 
decision consisted of the Veteran's original claim 
application, his STRs; VA treatment records dated from 
September 2005 to July 2006; and private treatment records 
from J. D. Anderson, M.D., dated from December 2003 to 
October 2005.  

The additional evidence received since the August 2006 rating 
decision consists of VA treatment records dated from April 
2006 to October 2008; private treatment records from Dr. 
Anderson, dated from December 2003 to November 2006; 
statements from Dr. Anderson, dated in October 2005 and 
December 2007; a Travel Board hearing transcript dated in 
June 2009; and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
August 2006 rating decision, the Board finds that new and 
material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received.  Specifically, a 
December 2007 statement from Dr. Anderson, and a VA treatment 
record dated in February 2008 both note a current diagnosis 
of polymyositis.  In this regard, in his December 2007 
statement, Dr. Anderson indicated that the Veteran had 
functional limitation associated with his polymyositis.  The 
February 2008 VA treatment record indicated that the Veteran 
currently has polymyositis that is "biopsy proven".  

Thus, presuming the credibility of this evidence, these 
records present evidence of a current diagnosis of 
polymyositis.  This evidence is new, not cumulative, and 
relates directly to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, as new and material 
evidence has been received, the Veteran's claim for service 
connection for polymyositis is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he contracted a virus 
while in service and that the virus caused his polymyositis.  
See the Veteran's claim dated in November 2005, notice of 
disagreement (NOD) dated in March 2008, VA Form 9 dated in 
July 2008, and Travel Board hearing transcript dated in June 
2009.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a statement from Dr. Anderson dated in December 
2007, indicated that the Veteran had been diagnosed with 
polymyositis.  Further, a VA treatment record dated in 
February 2008 also noted polymyositis as an active problem.  
Thus, there is sufficient evidence of a current diagnosis of 
polymyositis.  

In service, a review of the Veteran's STRs reveals that, in 
November 1966, he sought treatment for complaints of three 
months of myalgias in the thighs, calves, and forearms with 
weakness that increased with fatigue and cold weather.  In 
February 1967, with a few years' history of intermittent hand 
and ankle edema and pains in the legs, the Veteran underwent 
a muscle biopsy of the right gastrocnemius  to rule out 
collagen disorder.  His biopsy was found to be within normal 
limits.  Further, while the Veteran's separation examination 
report in October 1967 noted occasional swollen hands and 
ankles for the past eight months, it contains no reference to 
polymyositis or related symptoms, or to any abnormality with 
his extremities or muscles.   

Post-service, despite the Veteran's assertions that he has 
suffered from polymyositis since service, evidence of record 
shows that he initially sought treatment for polymyositis in 
2000, a period of over 30 years since discharge from service.  
See private treatment records from Dr. Anderson, dated in May 
2000 and December 2000; and Travel Board hearing transcript 
dated in June 2009.  In this regard, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
although the Veteran is competent to report experiencing 
symptoms of polymyositis and treatment for such symptoms 
since the time of discharge, his lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of polymyositis until many decades after 
discharge, indications that provide evidence against the 
claim.  It follows, therefore, that the Board finds no 
evidence of non-chronic polymyositis in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current polymyositis and 
his active military service, no medical evidence supports the 
assertion that the Veteran's current polymyositis is related 
to his military service.  See Boyer, 210 F.3d  1351; Maggitt, 
202 F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his current 
polymyositis to his military service; these medical reports 
simply do not in any way associate his polymyositis with his 
military service.  

Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's claim for service 
connection for polymyositis as they reveal polymyositis that 
began years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms of polymyositis 
over time, he is not competent to render an opinion as to the 
medical etiology of his current polymyositis, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

As new and material evidence has been received, the claim for 
service connection for polymyositis is reopened.  To this 
extent, the appeal is granted.

Service connection for polymyositis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


